Citation Nr: 0403622	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from May 1980 to April 
1989.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (the RO).  


FINDINGS OF FACT

1.  Service connection is currently in effect for headaches, 
rated as 50 percent disabling; a right knee disability, 
evaluated as 20 percent disabling; residuals of cervical 
squamous cell carcinoma with vaginitis, evaluated as 10 
percent disabling; and acne with spider angiomata, and for a 
caesarian section scar, both assigned a noncompensable 
evaluation.  The combined disability rating is 60 percent.

2.  The veteran has completed two years of college.  She has 
worked as a maintenance supervisor for the United States 
Postal Service; she lasted worked full-time in September 
2000.

3.  Manifestations of the veteran's service-connected 
disabilities are of such severity to preclude her from 
securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based upon 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.341, 4.16 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

The VCAA requires VA to notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant of which portion of the evidence is to be provided 
by the claimant and which part VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A letter was sent to the veteran in April 2003 in which she 
was informed by the RO as to what evidence she was required 
to provide and what evidence VA would attempt to obtain on 
her behalf.  The letter explained that VA would make 
reasonable efforts to help the veteran get relevant evidence, 
such as private medical records or employment records, but 
that she was responsible for providing sufficient information 
to VA to identify the custodian of any records.  Additional 
medical evidence was subsequently added to the claims file.  
Since there is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file, the Board finds that the 
VA's duty to notify has been satisfied.
With respect to VA's duty to assist, the Board notes that the 
evidence on file includes the veteran's service and post-
service medical records, including VA and private examination 
reports.  The Board knows of no available pertinent evidence 
not currently on file, and the veteran has not indicated that 
there is any additional evidence to obtain.  Consequently, 
the Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2003).  

The recent United States Court of Appeals for Veterans Claims 
(Court) decision in the case of Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004), held that the notice 
and assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  
Unfortunately, notice to the veteran was not done until later 
in the claims process.  However, the Court decision does not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these facts.  The VCAA 
provisions have been considered and complied with in this 
case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  Therefore, the Board concludes that 
any such error is harmless and does not prohibit 
consideration of the issue on appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted to the Director of Compensation and Pension Service 
(C&P) for extraschedular consideration.

Analysis

Service connection is currently in effect for headaches, 
rated as 50 percent disabling; a right knee disability, 
evaluated as 20 percent disabling; residuals of cervical 
squamous cell carcinoma with vaginitis, evaluated as 10 
percent disabling; and acne with spider angiomata, and for a 
caesarian section scar, both assigned a noncompensable 
evaluation.  The combined disability rating is 60 percent.  
Therefore, the veteran does not meet the minimum schedular 
criteria for a total rating based on unemployability.  See 
38 C.F.R. § 4.16(a).

In February 2003, the RO referred this case to the Director 
of C&P for extraschedular consideration of  a total rating 
for compensation purposes based upon individual 
unemployability.  A March 2003 opinion from C&P concluded 
that an extraschedular assignment of a total rating for 
compensation purposes based upon individual unemployability 
was not warranted because there was no indication that the 
veteran's headaches required frequent visits to the doctor or 
emergency room or that numerous trials of medications failed 
to alleviate her pain.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the "first instance."  See also VAOPGCPREC 6-
96; Bowling v. Principi, 15 Vet. App. 1 (2001).  According to 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance."

Although the Court has not provided any guidance what is 
meant by the phrase "in the first instance," under the 
provisions of 38 C.F.R. § 4.16(b), C&P must be allowed to 
consider an extraschedular evaluation for a total rating for 
compensation purposes based upon individual unemployability 
prior to Board consideration.  However, once C&P has 
considered the issue of an extraschedular grant under 
38 C.F.R. § 4.16(b) and has denied the issue, as in this 
case, the Board finds that as the appellate body in 
compensation claims, the matter of the veteran's entitlement 
to a total rating for compensation purposes based upon 
individual unemployability on an extraschedular basis is now 
squarely before the Board.  

According to the evidence on file, the veteran has completed 
two years of college and has worked as a maintenance 
supervisor at the Postal Service; she last worked full-time 
in September 2000.

Private treatment records on file from July 1997 to May 2003 
show periodic treatment for headaches.  It was noted in May 
2000 that although medication usually helped control the 
veteran's headaches, the headaches were increasing in 
frequency.

It was noted by a private chiropractor in June 2000, that the 
veteran had both muscle contraction and migraine headaches, 
frequent and severe, which were often accompanied by nausea, 
photophobia, sensitivity to loud noises, irritability, and a 
desire for seclusion.  It was concluded that the veteran 
would have 

problems performing her normal working 
duties at time when she is experiencing 
these headaches.  The severity of the 
headache alone precludes her [from] being 
able to concentrate on any part of her 
job function.  When taking the pain 
medication and muscle relaxants to reduce 
the severity, she would also have 
problems concentrating and should 
definitely not be working around 
machinery.  When not having the headaches 
she is capable of performing all of her 
normal working duties.

A June 2000 statement from a private physician, C. McCarthy, 
M.D., who treated the veteran, stated that

when the headaches are severe, she has to 
take strong pain medicines and muscle 
relaxers, which will inhibit her ability 
to function around machinery and would 
put her in an unsafe environment.  I have 
reviewed her job description and when she 
is not having a headache, she is capable 
of performing all of her duties and 
responsibilities, however when she is 
having a headache, it will be dangerous 
for her to attempt to perform her duties 
because of the risk of working around 
dangerous machinery.

Therefore, this condition requires her to 
be off on an intermittent basis when she 
has a severe headache.  It is a permanent 
condition.

. . . . 

With some of her headaches, she will have 
a temporary loss of vision when her 
headaches are at full strength.  This may 
get very dangerous for her to drive or 
operate dangerous machinery.

In August 2000, the Postal Service concluded that they were 
unable to accommodate the veteran in any position.  Notations 
from the veteran's supervisor indicated that the veteran had 
been absent over 50 percent of the time over the previous six 
months and that the medication she was taking affected her 
judgment.  It was concluded that the veteran should be 
granted disability retirement.

A VA orthopedic examination in November 2000, reveals that 
the veteran had degenerative arthritis of the right knee with 
pain.  Range of right knee motion was limited to 90 degrees 
with pain on VA examination in December 2001.

A VA examiner in December 2001, concluded that the veteran 
was not unemployable as a result of the service-connected 
vascular component of her headaches, since she had been able 
to work in service despite the headaches and since the 
migraine component of her headaches appeared to have started 
after service.  Importantly, however, the examiner did not 
have the claims file to review prior to his evaluation.  
Moreover, while the examiner concluded that the migraine 
component of the veteran's headaches started after service, 
he did not specify what symptomatology is due to the vascular 
component and what symptomatology is due to the migraine 
component.  The Board would also note that no other examiner, 
either VA or private, has provided an opinion that 
differentiates between the vascular and migraine components 
of the veteran's headaches.  

Regardless, the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  Consequently, as the medical evidence 
as a whole does not differentiate between any vascular and 
migraine components of the veteran's headaches, neither will 
the Board.

Subsequent to the Director of C&P's decision considering an 
extraschedular consideration for a total rating for 
compensation purposes based upon individual unemployability, 
a March 2003 statement from Dr. McCarthy was submitted into 
evidence, and the veteran waived local jurisdiction as to 
this evidence.  See 38 C.F.R. § 19.37 (2003).  Dr. McCarthy 
opined that the veteran was disabled due to incapacitating 
migraines.  It was reported that her symptoms included severe 
headaches, with frequent central blindness lasting up to 10 
minutes.  Dr. McCarthy reported that these headaches occurred 
at least half of the days in a month despite treatment by a 
VA neurologist.  The prognosis was that the veteran "will 
not be able to work now or in the indefinite future."  Dr. 
McCarthy found the veteran's migraines were completely 
disabling and incapacitating. 

Based on the above evidence, especially the opinions of Dr. 
McCarthy as to the severity of the veteran's headaches and 
how they aversely affect her employability, the Board finds 
that the evidence is at least in equipoise as to whether the 
veteran is able to engage in substantial gainful activity 
consistent with her education and occupational experience, 
due to her service-connected disabilities, specifically her 
service-connected headache disorder.  38 U.S.C.A. § 5107(b).  
Accordingly, the assignment of a total rating for 
compensation purposes based upon individual unemployability 
is warranted.


ORDER

Entitlement to a total rating for compensation purposes based 
upon individual unemployability is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



